REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of WO 2015/173802 A1 teaches a method for treating glioblastoma in a subject in need thereof (page 2, lines 17-21; page 4, lines 20-24; page 5, lines 1-7), the method comprising administering to the subject a peptide conjugate having the following general formula: -amino protecting moiety- PAR-1 peptide- protease-disabling moiety (page 5, lines 1-7; claims 1, 16), wherein the PAR-1 peptide is Asp-Pro-Arg (claim 5) or SEQ ID NOs: 1-17 (Table 1) and administering a second therapeutic agent to said subject (page 5, lines 1-7; claim 18). 
WO 2015/173802 A1 does not teach that the second therapeutic agent is temozolomide. Therefore, the claims are novel over WO 2015/173802 A1.
The prior art of US 2010/0129470 A1 discloses administering temozolomide to a subject for
treating glioblastoma (paragraphs [0016], [0019], (0022), [0030], [0032]). 
Although it is generally obvious to combine two compositions known to be useful for the same function, the instant claims are unobvious over WO 2015/173802 A1 and US 2010/0129470 A1 because of the evidence of synergism presented in the examples of the instant specification. One of ordinary skill in the art would not expect synergism based on WO 2015/173802 A1 and US 2010/0129470 A1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654